Citation Nr: 0736902	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  03-36 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from July 1969 to 
August 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  The veteran testified before the undersigned 
in Boston, Massachusetts in May 2004.  A copy of the 
transcript is included in the record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In support of his service connection claim, the veteran 
asserted having two traumatic events in service.  First, he 
was assisting with the disposal of dead bodies off the coast 
of the Philippines, in the town of Zamboanga, following a 
monsoon sometime between March and May 1970.  The veteran 
testified that he served on the U.S.S. Durham at that time.  
Second, he reported that he served aboard a ship off the 
coast of Vietnam, seeing the flashing of bombs, watching 
planes fly overhead, and hearing the gunfire from the group 
troops, while waiting for orders to serve in combat.  He 
stated that his unit received orders to serve in combat on 
many occasions, only to have those orders revoked.  He felt 
that the military was toying with him by repeatedly revoking 
these orders.  

The veteran testified that he went overseas in February 1970 
and served in a Field Service Support Group out of the Third 
Marine Division in Okinawa.  The veteran also testified that 
he served on another ship in addition to the U.S.S. Durham 
(referred to as the U.S.S. Deluke).             

Verification of the veteran's alleged stressors is frustrated 
in this case as the only service record noted in the claims 
folder is the veteran's DD 214.  The DD 214 notes that the 
veteran served overseas in excess of 11 months and that the 
veteran received the Vietnam Service Medal and National 
Defense Service Medal.  The veteran's specialty was noted as 
rifleman; however, combat duty was not shown, nor asserted by 
the veteran.  

VA attempted to obtain the veteran's personnel file in March 
2002.  Response in April 2002 included only the veteran's DD 
214 and stated that standard source documents were not 
available.  Obtaining the veteran's personnel records may 
confirm the veteran's assertion that he served aboard the 
U.S.S. Durham and assisted in the disposal of dead bodies in 
the Philippines sometime in 1970.  The personnel records may 
also uncover the specific unit he served in overseas, which 
may aid in verifying the alleged stressors.  

In the event that one or both of the veteran's claimed 
stressors is verified, a new VA examination with etiology 
opinion must be performed.  There is conflicting medical 
evidence as to whether the veteran has PTSD or not.  A 
diagnosis of PTSD is noted in VA treatment records and on 
evaluation in May 2002; however, PTSD was not found on VA 
examination performed in April 2002. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
inform him that he may submit any other 
corroborating evidence he may have 
pertaining to alleged stressor experienced 
during his service, including any service 
personnel records in his possession.  The 
veteran should be advised that a 
meaningful research of his stressor will 
require him to provide the "who, what, 
where and when" of each stressor.  
Further, the RO should inform the veteran 
that he may submit any other evidence to 
verify his alleged stressor from military 
as well as nonmilitary sources, to include 
"buddy" statements and relatives.  The 
RO should assist the veteran in obtaining 
such evidence, as appropriate.  In 
connection with this development, the RO 
should ensure that all appropriate special 
development procedures mandated by M21-1, 
Part III (as codified in 38 C.F.R. § 
3.304(f)(3)) for verification of non-
combat stressors is fully accomplished and 
documented in the claims folder, to 
include issuance of the special 
development letter to the appellant 
advising him of the steps necessary to 
verify his non-combat stressors.

2.	The RO should make an additional 
request for the
veteran's service personnel records.  If 
the veteran's personnel records are not 
available, a negative response should be 
obtained and included with the veteran's 
claims folder. The RO should then inform 
the veteran that his service personnel 
records, other than his DD 214, could not 
be located.  

3.  The RO should contact the National 
Archives and Records Administration (NARA) 
and the United States Navy, and request 
copies of any ships records or logs that 
would verify duties performed by the 
U.S.S. Durham between March 1970 and May 
1970.  If any pertinent records are not 
available, a negative response should be 
obtained and included with the veteran's 
claims folder.  

4.  If any additional service personnel 
records are obtained, prepare a letter 
asking the JSRRC to provide any available 
information which might corroborate the 
veteran's alleged in-service stressors 
(summarized above).  Provide JSRRC with 
copies of the veteran's personnel records 
showing service dates, duties, and units 
of assignment.  Thereafter, make a 
determination as to which stressor(s) 
claimed by the veteran has(ve) been 
verified.

5.  If, and only if, a claimed stressor) 
is verified, arrange for an examination of 
the veteran by an appropriate VA examiner 
to determine the diagnosis of any 
psychiatric disorder that is present.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination; the examiner should 
indicate on the report that it has been 
reviewed.  All necessary special studies 
or tests, to include appropriate 
psychological testing and evaluation, 
should be accomplished.

If a diagnosis of PTSD is appropriate, the 
examiner should specify (1) whether a 
verified stressor was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; and 
(3) whether there is a link between the 
current symptomatology and verified 
stressor sufficient to produce PTSD.  Any 
opinions expressed by the examiner must be 
accompanied by a complete rationale.

6.  Following the completion of the 
development requested above, the claim 
should be readjudicated by the RO.  If 
this does not result in a complete grant 
of all benefits sought by the veteran, the 
veteran and his attorney should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.
 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



